212 S.W.3d 172 (2007)
STATE of Missouri, Respondent,
v.
Dennis HOBSON, Appellant.
No. ED 87891.
Missouri Court of Appeals, Eastern District, Division Four.
January 23, 2007.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie L. Wan, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Dennis A. Hobson appeals the trial court's judgment entered after a jury found him guilty of second-degree murder and armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).